OFFICE OF THE ATTORNEY         GENERAL   OFTEXAS
                              AUSTIN




                                                     May 5, 1989



Honorable Lee Freenell
Oouuty Attorney
3Ypahur County
Oilmel?,Tsxas
Dear Slrr




                                             f your letter or April
                                               of this Department

                                             the authority,
                                            e boundaries of

                                       the Texas Coastltutlon pro-




                qegulatlng the ma~gement of publio
            aohools, the building & repding or
            sohool houses, and the raising of money for
            such purposes;
                *And in all other oases where a general
            law can be made applloablo,~no+l~o,~~or
            speoial law shall be enaotedl
Honorable Lee Presnell, Kay 5, 1939, Page 2




          Prior to 1927, Section 3, Article 7    of   the State
Constitution contained the following language:
              "And the legislature may also provide
          for the formation of school districts by
          general or special law without the local  -
          notice required In other cases of speolal
          legislation."
          This seotion of the Constitution was re-adopted
e$Zeotive January 20, 1927, and the above provlslong was
ohanged to read as follows:
              "And the legislature may also provide
          for the funmatfon of eohool districts by
          general laws.*
           After this ~onstltutloual provisions was changed the   -
14% Legislature in 1933 passed a speoial aot, provl~dingfor
$he fOrmat&ionof a oouuty-wide oozmon sohool dlstrlot in Kln-
.ney County on a majority vote of the qualified voters of said
oouuty, abolishing existing sohool distriots and providing
ior the op.erationof said dlstriot. In Fritter v. West (T.C.A.
1933) 65 S.W. (2) 414, this speolal sot was held 'unoonstltu-
.$:oual, the Court stating:
              *It is clear that, by eliminating from
          the Constitution the provision that school
          districts oould be formed by speoial law, It
          was Intended that such distrlot be oreated
          by general laws.
              rrFurt.hennore,
                            the oonstitution now pro-
          vides a speoirio manuer in which sohool dla-
          trlcts may be formed, that ls,.by general
          law. This would exclude the formation of
          school districts in any other ~aaMer than
          that expressly provided -ior in the oonatitu-
          tion.T* * *v
              '5. B. Ho. 542, being a speoial law
          and repugnantto seotion.~.Artiale 7 and
          geotion 56 of Article 3,&f our State
          Const$tutlon, i'unoonstituional and
          void."
          In Brownfield v. Tongate, ( :?C.A. 1937) 109 S.W. (2)
352, the 44th Legislature bad passed T%lll
                                     a      validating the
action of the Connty Board of Sohool Trustees in Terry County
Honorable Lee Presnell, I&y 5, 1939, Page 3




In detachinr:thirteen sections fro= theRed Onion Common
Sahool District and atteching it to the Union Independent
School District in Terry County under and by virtue of
Mticle 27421 or Article 2742m. In holding such act to
be unconstitutional the court stated:
             "Since under its provision this act ap-
         plies to Dimmitt and Terry Counties only and
         oould never have atfeoted any othera, we oon-
         elude Senate Bill No. 19 was a looal law. The
         Legislature$8 peraltted to provide for the
         formation of sohool dlstrlote by general laws
         only, aonstltotionArtiole 7 Seation 9, and
         not by epeoial laws, henod we are of the opin-
         inn that the 'legislaturewas without authority
         to validate the order of the Sohool Board of
                                                               ~.


          We are of the opinion that when Article 5 Seation
56, and Artlole 7 Seation Sof the Texas Constitutionare
oo~strukd together, the Legislature ia without authority to
ohsnge the boundariesof a common aohool disttiiotby epeoial
or looal law.
                                      Very truly your8




                                 By    (signed) %eoll C. C&u&k
                                           Ceoil C. Gammaok
                                                  'Assistant




Wl'ORX?EYGENRRALOFTEXAS